Citation Nr: 1410572	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  11-01 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to February 1971.

The PTSD claim on appeal comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which increased the rating from 10 percent to 30 percent, effective from April 5, 2010.  In an October 2010 rating decision, the RO increased the rating to 50 percent, also effective from April 5, 2010.  As that grant did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The undersigned Veterans Law Judge conducted a videoconference hearing, with the Veteran sitting at the RO, in July 2013.  The transcript of the hearing has been reviewed.  

In the course of the July 2013 hearing, the Veteran raised the issue of entitlement to TDIU.  In addition to testimony, the Veteran submitted evidence from two treating providers (VA psychiatrist and Vet Center PhD, LCSW) which both indicated that the Veteran was unemployable due to his PTSD symptoms.  Where, as here, a claimant, or the record raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  The Board has therefore added a TDIU claim as an issue on appeal.  Further development is needed to properly adjudicate the TDIU claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.

REMAND

In May 2010 the Veteran was afforded a VA PTSD examination.  At the time of the examination he complained of being depressed three to four times a week, and of having nightmares and problems with insomnia (3 hours per night).  The Veteran was noted to have retired from his job in 2009.  PTSD was diagnosed; described as severe.  A Global Assessment of Functioning (GAF) score of 55 was provided.  The primary PTSD symptoms were reported to be hypervigilance, nightmares, exaggerated reflex response and constant intrusive thoughts.  

At the July 2013 hearing, the Veteran indicated that, since the 2010 VA examination, his PTSD had become worse.  He described fighting with his wife, and of having panic attacks a couple of times a week.  He described one occasion in 2010 when he frightened his wife, leading her to call the police.  The Veteran also testified that he was currently being treated at the VA Medical Center (VAMC) in Nashville about every six weeks, and at the Vet Center every Monday.  

The Veteran is competent to report that his symptoms had worsened.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  As the Veteran's statements indicate that his condition may have worsened since his prior examination in May 2010, the Board will remand the claim to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Additionally, VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience. 
See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  

The Veteran's disability percentage ratings do not currently meet the scheduler requirements for a TDIU under 38 C.F.R. § 4.16(a).  Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

The Veteran must be provided with appropriate notice of how to establish a claim for TDIU.  In addition, as there is evidence that the Veteran may be unemployable, he must be afforded a VA medical examination in regard to whether he is unemployable due to his service-connected disabilities.  Thereafter, any additional development required should be undertaken that the claim should be adjudicated.

As noted, the Veteran has reported recent VA and Vet Center treatment.  Review of the record shows that the most recent treatment records from the Nashville VAMC in are dated in September 2009.  The most recent Vet Center treatment records are dated in April 2009.  In a June 2013 letter from a VA psychiatrist from the Nashville VAMC notes that the Veteran was under her care.  A July 2013 letter from the Vet Center shows that the Veteran had been seen for weekly group and episodic individual counseling since 2009.  Since claim is being remanded, all treatment records, to include Nashville VAMC and Vet Center treatment records compiled since September 2009 and April 2009, respectively, should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2013); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA outpatient medical records from the Nashville VAMC dated since September 2009 and from the Nashville Vet Center since April 2009.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Provide the Veteran appropriate notice with regard to the TDIU claim.  In addition, the Veteran should be requested to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.  

3.  After completion of the foregoing and any other development deemed necessary, schedule the Veteran for the appropriate examination to determine the current manifestations and symptoms of his PTSD and evaluate the current status of his service-connected hearing loss and tinnitus.  The claims file and copies of all pertinent records must be made available to the examiner for review.  

Based on the examination and review of the record, the examiner should address the following:  

(a) Identify the nature, frequency, and severity of all current manifestations of PTSD and comment on the impact of the Veteran's PTSD upon his social and industrial activities.  

(b) Provide an opinion as to whether the Veteran's service-connected disabilities, (PTSD, tinnitus and hearing loss) either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  Detailed rationale is requested for the opinion provided.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  If, and only if, the Veteran is found to be unemployable due to his service-connected disabilities, refer the case to VA's Director of Compensation and Pension for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b).

5.  The Veteran is hereby notified that it is his responsibility to report for any VA examination scheduled and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.

In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  After the above is complete, readjudicate the Veteran's issues on appeal, to include TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.

The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


